Citation Nr: 0601530	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  03-23 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to an increased evaluation for residuals of an 
accidental gunshot wound to Muscle Group XI of the left leg, 
currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from August 1968 
to June 1971.  

This case was remanded in February 2005 by the Board of 
Veterans' Appeals (Board) to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho for 
additional development, to include obtaining any additional 
evidence dated after July 2003 and obtaining a VA examination 
of the veteran's service-connected muscle injury of the left 
leg.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

A review of the claims file reveals that the RO sent the 
veteran a letter in February 2005 requesting information on 
any records of treatment of the veteran's left leg since July 
2003.  Although the veteran did not respond to the RO's 
February 2005 letter, the VA examiner referred in a June 2005 
evaluation report to findings on an orthopedic examination in 
March 2004.  However, the March 2004 examination is not of 
record.  When VA is put on notice prior to the issuance of a 
final decision of the possible existence of certain records 
and their relevance, the Board must seek to obtain those 
records before proceeding with the appeal.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  

Additionally, a color photograph of the veteran's legs date 
in November 2005, which was noted in a November 2005 
statement by the veteran to have been taken to show the 
swelling that occurs in his left leg after driving for 
extended periods, was received by VA in December 2005.  This 
evidence was added to the file after the most recent 
Supplemental Statement of the Case, which is dated in 
September 2005, without a waiver of initial RO consideration.  
See 38 C.F.R. § 19.37 (2005).  

Based on the above, this case is being remanded for the 
following actions:  

1.  The veteran should once again be 
asked to provide the names and addresses, 
as well as the dates of treatment, of all 
health care providers who have treated 
him for his left leg disability since 
July 2003.  After securing any 
appropriate consent from the veteran, VA 
should obtain any such treatment records 
that have not previously been associated 
with the veteran's VA claims folder.  If 
VA is unsuccessful in obtaining any 
medical records identified by the 
veteran, it should inform him of this and 
request him to provide copies of the 
outstanding medical records.

2.  In addition to the above, and 
regardless of the veteran's response to 
the above request for information, the RO 
should obtain, and associate with the 
claims file, all VA records since July 
2003 that have not previously been 
associated with the veteran's VA claims 
folder, to specifically include the March 
2004 examination report referred to by 
the VA examiner in June 2005.  

3.  After the above has been completed, the 
RO should readjudicate the issue on appeal 
based on all of the evidence on file.  If the 
issue on appeal continues to be denied, the 
RO should provide the veteran and his 
representative with a Supplemental Statement 
of the Case, and they should be given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he 


may present additional evidence or argument while the case is 
in remand status at the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

 
 
 
 

